DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 10-19) in the reply filed on 6/15/21 is acknowledged.
Claims 1-9 and 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/21.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed December 02, 2020; July 24, 2020. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating pancreatic, breast or colorectal cancer, does not reasonably provide enablement for preventing cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986) and reiterated by the Court of Appeals in In re Wands, 8 USPQ2nd 1400 at 1404 (CAFC 1988).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. 
	The Board also stated that although the level of skill in molecular biology is high, the results of experiments in genetic engineering are unpredictable.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

Claims 10-17 require a method of preventing cancer.   However, the phrase "preventing cancer", given its broadest reasonable interpretation in light of the teachings in the specification, requires that absolutely no cell, nor tissue, or individual would present any symptom of a disorder after treatment with inhibitors of at least two upregulated biomarker genes of the cancer etc.  There is no evidence, either in the 
In order to prevent a disease: one would need to precisely identify those subjects likely to acquire such a disease, administer Applicant's claimed invention, and demonstrate that the patient did not develop the disease as a result of the administration of the claimed invention.
Even if the patient has genetic predisposition to the selected identified disease states, you are still treating the individual patient and not preventing. It has not been shown in the specification that the "prevention" of such disease is accepted in the art as being predictive of the utility alleged, especially when absent of pharmacological data.
Suggested language. Since the term “treating” is a broad term, it will inherently cover therapies in which some protective function may also be present. Accordingly, the examiner recommends simply reciting method for “treating” or “inhibiting” cancer. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-13, 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bivona et al. (US 2014/0121126) and as evidence by Vincent et al. (Current Oncology 19(1); S33-S34; 2012).
 cancer (see 0005) administering at least two types of inhibitors (i.e., an AXL inhibitor and an EGFR inhibitor (see 0010) and can be administered alone or in combination (see 0180) with an anticancer drug erlotinib (as required by instant claim 13 and 17, see Fig.7) and the cancer is NSCLC (as required by instant claim 18, see 0051) intravenously (as required by instant claim 19, see 0067).  As evidence by Vincent EGFR is an upregulated biomarker gene of cancer) wherein the size of the tumor is reduced (see 0068) and thus will reduce the specified 25%, 30%, 40% and or 50% once administered as required by instant claims because the characteristics of the composition would not change. As stated in the MPEP 2112.01 “products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10-19is/are rejected under 35 U.S.C. 103 as being unpatentable over Bivona et al. (US 2014/0121126) in view of Vincent et al. (Current Oncology 19(1); S33-.
Bivona et al. is applied here as above.
However Bivona fails to teach wherein the anticancer treatment is an anticancer drug.  Nonetheless teaches that AXL inhibitor restores erlotinib (an anticancer drug) thus indicating the use of an anticancer drug erotinib (as required by instant claims 10 and 13) administered intravenously (see supra).
Vincent teaches treating cancer with EGFR and ALK cancer biomarkers may have an indirect value as predictors of sensitivity to chemotherapy (see abstract) and influence management of metastatic non- small lung cancer (see introduction and summary).
Martinez-Aranda teaches that FNi4 are predictive biomarkers. Therefore one of ordinary skill in the art would have been motivated to exchange/substitute the EGRF taught Bivona  for Martinez-Aranda with the expectation of reasonable success as Bivona, Vincent and Martinez-Aranda teach ALK and FN14 are predictive cancer biomarkers as required by instant claim 14).
Manzoor et al teach nanoparticles capable of delivering multiple therapeutic molecules (see Abstract, page 1), one of which can be siRNA(see first paragraph on page 2), another one is protein (see first paragraph on page 6) and such therapeuticmolecular can target EGFR (see pg 2, 2nd para).  
Kannan et al. teaches nanoparticle delivery attached to a siRNA (see abstract) conjugated to a Cetuximab (see Fig. 2) on the surface and the 
Setiadyet al teach conjugates of siRNA with EGFR targeting antibody such as cetuximab (see paragraph [0041]) for inhibition of tumor cell growth (see Abstract, paragraph [00124]).  
It would be obvious to one of ordinary skill in the art to combine the cited prior art to archive the instant claim invention with a reasonable expectation of success to incorporate nanoparticles with at least two upregulated biomarker gene inhibitors in the treatment of cancers for specific targeting.  The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Section MPEP 2144.07.

No claims allowed.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        6/26/21